Exhibit 10.90

Summary of Compensation for Executive Officers

The executive officers of Cheniere Energy, Inc. (“Cheniere” or “Company”) are
“at will” employees and none of them has an employment or severance agreement
except, as noted below, in limited circumstances with respect to local foreign
practice where employment agreements are required under the laws of foreign
countries where an executive officer works.1 The written and unwritten
arrangements under which Cheniere’s executive officers are compensated include:

 

  •  

a base salary, reviewed annually by the Compensation Committee of the Board of
Directors of Cheniere;

 

  •  

an annual incentive awards pursuant to the 2007 Incentive Compensation Plan (the
“2007 Incentive Plan”) and the 2008 – 2010 Incentive Compensation Plan
(the “2008 Incentive Plan”) for members of the Executive Committee and other key
employees;

 

  •  

eligibility for awards under Cheniere’s Amended and Restated 2003 Stock
Incentive Plan, as determined by the Compensation Committee; and

 

  •  

a broad-based benefits package offered to all employees, including medical,
dental and vision benefits and long-term disability, life, accidental death and
dismemberment and voluntary life insurance.

Annual Incentive Awards

At the beginning of 2007, the Section 162(m) Subcommittee (the “Subcommittee”)
of the Compensation Committee (the “Compensation Committee) of Cheniere’s Board
of Directors established the performance goals, the performance period and the
maximum pay-outs for the Company’s executive officers for the 2007.
Subsequently, on May 25, 2007, the Subcommittee adopted the 2007 Incentive Plan
and the 2008 – 2010 Incentive Plan and the forms of phantom stock grant
agreements and established the number of shares of phantom stock to be granted
to each executive officer for each of the 2007, 2008, 2009 and 2010. A summary
of the 2007 Incentive Plan and 2008 – 2010 Incentive Plan is described in the
Summary Terms for the Cheniere Energy, Inc. Incentive Compensation Plan for
Executive Committee Members and Other Key Employees attached as Exhibit 10.3 to
the Company’s Current Report on Form 8-K filed on June 1, 2007.

2007 Incentive Plan. Pursuant to the 2007 Incentive Plan, the phantom stock
granted to the executive officers for the 2007 performance period was payable in
equal shares of the Company’s common stock if a stock price hurdle of $33.57 was
met for the performance period from January 1, 2007 through December 31, 2007.
The achievement of the 2007 stock price hurdle was determined by averaging the
closing price of the Company’s common stock as reported on the American Stock
Exchange for the last 20 trading days of the 2007 performance period.

 

1

Jean Abiteboul, located in our French office, has an employment agreement with a
subsidiary of Cheniere. The agreement is for an unlimited term and may be
terminated by the subsidiary or Mr. Abiteboul upon three months prior notice.
The agreement provides for compensation substantially similar to the
arrangements described above for Cheniere’s other executive officers.



--------------------------------------------------------------------------------

The average closing price of the Company’s common stock for the last 20 days of
the 2007 performance period was $33.62 and, on January 11, 2008, the
Subcommittee certified that the stock price hurdle of $33.57 had been achieved
for the 2007 performance period. Accordingly, the phantom stock issued pursuant
to the 2007 Incentive Plan vested and became payable in equal shares of the
Company’s common stock. On January 18, 2008, each executive officer received one
share of the Company’s common stock for each share of phantom stock granted to
the executive officer. Also, on January 11, 2008, the Compensation Committee
approved base salary increases for all of Cheniere’s executive officers,
effective as of January 16, 2008. The following table sets forth the 2008 annual
base salary and the amount of phantom stock that vested under the 2007 Incentive
Plan for each of the executive officers:

 

Executive Officer

   2008 Annual Base
Salary     No. of Shares of
2007 Phantom
Stock Vested

Charif Souki

Chairman and Chief Executive Officer

   $ 600,540     100,000

Stanley C. Horton

President and Chief Operating Officer

   $ 464,010     66,000

Walter L. Williams

Vice Chairman

   $ 272,820     37,000

Don A. Turkleson

Senior Vice President and Chief Financial Officer

   $ 272,820     37,000

H. Davis Thames

Senior Vice President, Marketing

   $ 272,820     25,000

Jonathan S. Gross

Senior Vice President, Exploration

   $ 272,820     37,000

Zurab S. Kobiashvili

Senior Vice President and General Counsel

   $ 272,820     37,000

David B. Gorte

Senior Vice President and Chief Risk Officer

   $ 272,820     37,000

Jean Abiteboul

   $ 334,544 2   37,000

Senior Vice President - International

    

Stuart J. Wagner

Senior Vice President – Corporate Development

   $ 272,820     37,000

Robert K. Teague

Vice President – Pipeline Operations

   $ 215,120     25,000

2008 – 2010 Incentive Plan. For the 2008, 2009 and 2010 performance periods, the
executive officers’ annual incentive awards may include a cash pool in addition
to the grants of phantom stock. For the 2008, 2009 and 2010 performance periods,
in the event the Company’s earnings before taxes and depreciation (“EBTD”) for
the respective fiscal year, taking into account any bonus accruals, is greater
than 75% of the budget approved by Cheniere’s Board of Directors for the
applicable fiscal year (the “EBTD Hurdle”), the Subcommittee, in its sole
discretion, may fund a cash pool, in an amount equal to 3% of EBTD for the year
and allocate

 

2

Represents the US dollar equivalent of 229,140 Euros based on an exchange rate
of 1.46 as of December 31, 2007.



--------------------------------------------------------------------------------

payments to executive officers. No later than 90 days after the beginning of
each plan year, the Subcommittee will approve the allocation of the maximum
amount of payments that can be awarded from the cash pool to the executive
officers. On January 11, 2008, the Subcommittee determined that the cash pool
(if any) for 2008 would be allocated among the executive officers, as set forth
below.

2008 Allocation of Cash Pool

 

Position

   Maximum Percentage
of Allocation of
Cash Pool  

Chairman and Chief Executive Officer

   20 %

President and Chief Operating Officer

   14 %

Vice Chairman and Senior Vice Presidents

   7 %

Other key employees

   5 %

Payments from the cash pool will be made following the end of the respective
performance period. No executive officer may be awarded a payment that exceeds
the specified percentage for his or her position with the Company. The
Subcommittee retains the discretion to decrease, but not increase, the amount of
the cash pool payable to any executive officer following the end of the plan
year, provided that the amount of a discretionary decrease (if any) may not be
reallocated and used to increase another executive officer’s payment. The
executive officers only become entitled to payment if they are employed by the
Company or any of its subsidiaries on the date of the Subcommittee’s
certification that the EBTD Hurdle has been achieved. The executive officers
will be paid within 10 business days following such certification of the EBTD
Hurdle by the Subcommittee.

On May 25, 2007, the Subcommittee also established the stock price hurdles for
each of the 2008, 2009 and 2010 performance periods and the number of shares of
phantom stock to be granted to the executive officers for the three-year period,
as set forth below.

Stock Price Hurdles

2008 – 2010 Incentive Compensation Plan

 

Performance Period

   Stock Price
Hurdle

2008 Performance Period – 1/1/08 to 12/31/08

   $ 42.00

2009 Performance Period – 1/1/09 to 12/31/09

   $ 50.00

2010 Performance Period – 1/1/10 to 12/31/10

   $ 60.00

Phantom Stock Grants

2008 – 2010 Incentive Compensation Plan

 

Position

   Aggregate
Number of Shares
of Phantom Stock

Chairman and Chief Executive Officer

   300,000

President and Chief Operating Officer

   198,000

Vice Chairman and Senior Vice Presidents

   111,000

Other key employees

   75,000

 



--------------------------------------------------------------------------------

One-third of the Phantom Stock will be paid out in equal shares of the Company’s
common stock upon achievement of the applicable stock price hurdle. Achievement
of the stock price hurdle will be determined by averaging the closing price of
the Company’s common stock as reported on the American Stock Exchange for the
last 20 trading days of the respective performance period. If the stock price
hurdle is not met for the applicable performance period, the phantom stock for
the applicable performance period may be payable for any future performance
period provided the stock price hurdle applicable to such future performance
period is achieved. Notwithstanding the foregoing, no shares of phantom stock
will be payable for a stock price hurdle achieved after the end of the 2010
performance period. At the Subcommittee’s sole discretion, an executive officer
may receive cash in lieu of the Company’s common stock for all or a portion of
the phantom stock. The executive officers will only become entitled to receive
shares of the Company’s common stock, or cash in lieu of Company common stock,
if they are employed by the Company or any of its subsidiaries on the date of
the Subcommittee’s certification that the applicable stock price hurdle has been
achieved, or earlier, on the date of a change of control of the Company. The
executive officers will be paid within 10 business days following such
certification of achievement of the stock price hurdle. In the event of a change
of control of the Company as defined in the 2003 Plan, phantom stock will be
payable if, as applicable, (i) the consideration to be paid to stockholders for
each share of the Company’s common stock in connection with such change of
control is equal to or exceeds the applicable stock price hurdle or (ii) the
closing price of the Company’s common stock as reported on the American Stock
Exchange on the effective date of such change of control is equal to or exceeds
the applicable stock price hurdle. If an executive officer’s employment with the
Company is terminated for any reason, any phantom stock that is not payable on
the date of such termination will be automatically forfeited to the Company.